DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
 
Response to Amendment
2.	This office action is in response to applicant’s communication filed on 11/20/2020 in response to PTO Office Action mailed on 08/24/2020.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
3.	In response to the last Office Action, claims 2, 9 and 16 have been amended.  No claims are added or canceled.   As a result, claims 2-21 are pending in this office action.
Response to Arguments
4.	 Applicant's arguments with respect to claims 2-21 have been fully considered but are not persuasive and the details are as follow:
	Applicant’s argument with respect to claims 2, 9 and 16 states “ Kumar does not or suggest transmitting mini-indexes via a first path, a second path, or both…Richardson does not disclose  transmitting “mini-indexes” (e.g. updates) between the “index builder 202  and the local search engine system 224” via a first path, a second path, or both”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Kumar reference teaches  and sending mini-indexes to query nodes via the communication path which excludes a distribution system (See Kumar, para. [0018], para. [0034], para. [0043] and para. [0050] and para. [0051)].  The Kumar reference discloses selecting path(s) or link(s) to send mini-indexes to primary agent(s) but does not explicitly disclose a path includes a distribution system, but however, the Richardson reference discloses an index updating system 120 which includes a data distribution network 103.  The data distribution network 130 is a centralized network that includes a data storage device 132 and a communication port 134.  As the index 126 is updated, index builder 122 sends some [e.g. mini-indexes] or all [e.g. full] of the index data stored in the index 126 to the data distribution network 130 (See Richardson, para. [0028] and Figure 2A).  The data distribution network 130 communicates index data to the local search engine system 100 via data communication link 112 to provide updated index data to the index 108, as shown in block 129.  There are many search engine systems 100 are communicating with data distribution 130 to receive update information (See Richardson para. [0029] and Figure 2B).  Thus, Richardson’s system is selecting at least one data communication link(s) or path(s) and sending indexes to plurality of query node servers [e.g. search engine systems 100] via the at least one data communication link(s) or path(s) to search engine systems 100 includes the distribution system 130. The Richardson reference further discloses the index builder 202 receives index update information from index updating system 200 and sends indices to the distribution network based on high or low update priority.  The Richardson’s system locates high priority, frequently updated in data distribution network 206 and having data distribution network 206 communicates more frequently with index builder 202, index 216 is more frequently updated than other indices (See Richardson para. [0036], para. [0042] and para. [0045]). Hence, the Richardson reference discloses the amended feature “select, based on an update priority [e.g. high or low priority] of the indexes [some or all] to send the indexes to the plurality of query node servers [e.g. search engine systems 100] via at least a first path [e.g. at least one data communication link 112 or path] includes the distribution system [e.g. distribution system 130] ” and the Kumar reference discloses “send mini-indexes to the query nodes via a second path excludes the distribution system”.  Therefore, it is the combination of the Kumar in view of Richardson discloses the amended feature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 2, 9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Kumar et al. (US 2010/0205160 A1), hereinafter Kumar and in view of Richardson et al. (US 20080104100 A1), hereinafter Richardson.
	As to claims 2 and 16, Kumar discloses a method comprising: generating, by a first indexing subsystem, full indexes of data (See para. [0001] and para. [0017], a full merged index is generated to locate absolute locations of documents); sending the full indexes to a plurality of query node servers via a [network component] (see para. [0016], para. [0042] and para. [0043], para. [0062] and Figure 2, the full merged index is submitted to a network manager in server 200 which is interconnected to other servers of data center 280 via network 220 to query/crawl documents within a monitored set of documents that fall within a predetermined scope of websites, the merged index is organized as an inverted index that is searchable for content within the monitored set of documents upon receiving a query from a user, also note in para. [0051], the network manager is configured to distribute the merged index to allocate primary agent(s) 210) for configuring the plurality of query node servers to perform search queries using the full indexes (See para. [0015], para. [0051] and para. [0061], para. [0063] and Figures 2&3, each computing devices comprises a primary agent which is configured to manage the merged index, which is employed to search/query content of a plurality of document, the primary agents 210 within the computing devices 245 are used to manage the merged index and the updated overloading index, which is employed to search/query content of a plurality of document when a user initiates a search. Upon attaining the updated overloading index which associated with the merged index from the primary agents 210, the attained merged index and updated overloading index produce current search results [e.g. most recent result data] in response to a user-initiated online search via a search engine) ; 
generating, mini-indexes associated with the full indexes (See para. [0013], para. [0014], [0043] and para. [0045] , upon the network crawler crawling the set of documents, a modification to the set of documents is detected, generating a dynamic index object [DUI] that reference to a map at the merged index, the map makes correlation between the modification, a set of associated identifiers and an absolute location within the set of documents, the dynamic index objects [DUI] include a relative position of the modification inside the document(s), the relative positons are translated into absolute location that correspond to entries of the overloading index and subsequently merged with overloading index);
 selecting, based on an [update] of the mini-indexes, to send the mini-indexes to the plurality of query node servers via a […] second path excludes the distribution system (See para. [0018], para. [0034], para. [0043] and para. [0050] and para. [0051] and Figure 2, selecting communication links/paths [dotted line paths or links 216]  to send DUI objects to primary agent (s) based on identified updates/modifications are made); and
 sending the mini-indexes to the plurality of query node servers via the second path(See para. [0043] and para. [0050], para. [0053], the network crawler inform the publishing component of the modification and of its relative position within the document(s) that received the change, the publishing component provides a notification to the network manager and primary agent(s), the notification is a specific describing of attributes related to the modification, e.g. publishes a segment of the dynamic index object or the entirely of the dynamic index object) for configuring the plurality of query node servers to update indexing information based on the full indexes and the mini-indexes (See para. [0057], para. [0065], and para. [0066], the primary agent(s) merges download dynamic index object with the overloading index to arrive at an updated overloading index, upon receiving the updated overloading index, the index-file manager performs the association process that is generated to group the update overloading index with the existing merged index for the purposes of searching, also see para. [0015], para. [0051] and para. [0061] and Figure 2, each computing devices comprises a primary agent which is configured to manage the merged index, which is employed to search/query content of a plurality of document, the primary agent in one of the plurality devices is configured to preserve web-search functionality).
Kumar does not explicitly disclose select based on an update priority of the indexes, to send the indexes to the plurality of query node servers via a first path which includes a distribution system.
Richardson discloses sending indexes to a plurality query node servers via a distribution (See para. [0028] and para. [0035], para. [0037] and Figure 5, as index is updated, index builder sends some or all of the index data stored in the index to the data distribution network to a plurality of search engine systems), the data distribution for configuring the plurality of query nodes to perform search queries using indexes (See para. [0036] and para. [0045], the data distribution center sends some or all indexes to search engine systems to process queries) and selecting, based on an update priority of the indexes, to send the indexes to the distribution system for distribution to the plurality of query nodes via a first path, wherein the first path includes the distribution system (See para. [0036] and para. [0045] Figures 2A and 2B, the data distribution network 130 is a centralized network that includes a data storage device 132 and a communication port 134.  As the index 126 is updated, index builder 122 sends some [e.g. mini-indexes] or all [e.g. full] of the index data stored in the index 126 to the data distribution network 130 (See Richardson, para. [0028] and Figure 2A).  The data distribution network 130 communicates index data to the local search engine system 100 via data communication link 112 to provide updated index data to the index 108, as shown in block 129.  The data distribution network 130 is sending indexes to plurality of query node servers [e.g. search engine systems 100] via at least one data communication link(s) or path(s) to search engine systems 100 includes the distribution system 130.  The index builder 202 receives index update information from index updating system 200 and sends indices to the distribution network based on high or low update priority.  The Richardson’s system locates high priority, frequently updated in data distribution network 206 and having data distribution network 206 communicates more frequently with index builder 202, index 216 is more frequently updated than other indices) and sending, based on the selecting, the indexes to the distributions system for distribution to the plurality of nodes via the first path (See para [0036] and para. [0042] and para. [0045] the distribution network center receives indexes from index builders provided by sites and documents accessible on the wide area network and distributes indexes to search engine systems via different communication link(s) or paths(s) based on high or low priority).
Therefore, it would have been obvious to a person of ordinary skill in the computer art to incorporate the Richardson teachings in the Kumar system. Skilled artisan would have been motivated to incorporate to include select indexes to the distribution system for distribution to the plurality of query nodes based on an update priority of the indexes taught by Richardson in the Kumar system in order to provide effective data access on wide area network and onsite search engine system can have indices to ensure users are getting the most updating information (See Richardson, para. [0049]). In addition, both of the references (Richardson and Kumar) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing queries using indexes.  This close relation between both of the references highly suggests an expectation of success. 
Referring to claim 9, Kumar discloses a plurality of query node servers (See Figure 2, a network manager includes communicating to a plurality of primary agents in computing devices); a first indexing subsystem (See para. [0001] and para. [0017], a full merged index is generated to locate absolute locations of documents); a second indexing subsystem (See Figure 2, dynamic index object(s) 270 generation); one or more computer processors (See Figures 1 and 2, and para. [0025], processor(s) 100); and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors (See Figure 1, para. [0016] and para. [0025] and computing device 100), cause the indexing system to perform operations comprising: generating, by the first indexing subsystem, full indexes of data (See para. [0001] and para. [0017], a full merged index is generated to locate absolute locations of documents); sending the full indexes to the plurality of query node servers via a network component (see para. [0016], para. [0042] and para. [0043], para. [0062] and Figure 2, the full merged index is submitted to a network manager in server 200 which is interconnected to other servers of data center 280 via network 220 to query/crawl documents within a monitored set of documents that fall within a predetermined scope of websites, the merged index is organized as an inverted index that is searchable for content within the monitored set of documents upon receiving a query from a user, also note in para. [0051], the network manager is configured to distribute the merged index to allocate primary agent(s) 210); generating, mini-indexes associated with the full indexes; selecting, based on an [update] of the mini-indexes, to send the mini-indexes to query node servers […] via a second path and the second path excludes the distribution system (See para. [0018], para. [0034], para. [0043] and para. [0050] and para. [0051], selecting and collecting DUI objects including identifiers of one or more documents within the set of documents to which the identified updates/modifications are made, indicia of a relative position of the modified content and a representative of the metadata underlying the modifications and communicating a notification to the network manager to allocate primary agent(s) to retrieve the DUI object and update the overloading index); and
 sending the mini-indexes  to the plurality of query node servers via the second path (See para. [0043] and para. [0050], para. [0053], the network crawler inform the publishing component of the modification and of its relative position within the document(s) that received the change, the publishing component provides a notification to the network manager and primary agent(s), the notification is a specific describing of attributes related to the modification, e.g. publishes a segment of the dynamic index object or the entirely of the dynamic index object) for configuring the plurality of query node servers to update indexing information based on the full indexes and the mini-indexes (See para. [0057], para. [0065], and para. [0066], the primary agent(s) merges download dynamic index object with the overloading index to arrive at an updated overloading index, upon receiving the updated overloading index, the index-file manager performs the association process that is generated to group the update overloading index with the existing merged index for the purposes of searching, also see para. [0015], para. [0051] and para. [0061] and Figure 2, each computing devices comprises a primary agent which is configured to manage the merged index, which is employed to search/query content of a plurality of document, the primary agent in one of the plurality devices is configured to preserve web-search functionality).
Kumar does not explicitly disclose select based on an update priority of the indexes, to send the indexes to the plurality of query node servers via a first path which includes a distribution system.
Richardson discloses sending indexes to a plurality query node servers via a distribution (See para. [0028] and para. [0035], para. [0037] and Figure 5, as index is updated, index builder sends some or all of the index data stored in the index to the data distribution network to a plurality of search engine systems), the data distribution for configuring the plurality of query nodes to perform search queries using the indexes (See para. [0036] and para. [0045], the data distribution center sends some or all indexes to search engine systems to process queries) and selecting, based on an update priority of the indexes, to send the indexes to the distribution system for distribution to the plurality of query nodes via a first path, wherein the first path includes the distribution system (See para. [0036] and para. [0045] Figures 2A and 2B, the data distribution network 130 is a centralized network that includes a data storage device 132 and a communication port 134.  As the index 126 is updated, index builder 122 sends some [e.g. mini-indexes] or all [e.g. full] of the index data stored in the index 126 to the data distribution network 130 (See Richardson, para. [0028] and Figure 2A).  The data distribution network 130 communicates index data to the local search engine system 100 via data communication link 112 to provide updated index data to the index 108, as shown in block 129.  The data distribution network 130 is sending indexes to plurality of query node servers [e.g. search engine systems 100] via at least one data communication link(s) or path(s) to search engine systems 100 includes the distribution system 130.  The index builder 202 receives index update information from index updating system 200 and sends indices to the distribution network based on high or low update priority.  The Richardson’s system locates high priority, frequently updated in data distribution network 206 and having data distribution network 206 communicates more frequently with index builder 202, index 216 is more frequently updated than other indices) and sending, based on the selecting, the indexes to the distributions system for distribution to the plurality of nodes via the first path (See para [0036] and para. [0042] and para. [0045] the distribution network center receives indexes from index builders provided by sites and documents accessible on the wide area network and distributes indexes to search engine systems via different communication link(s) or paths(s) based on high or low priority).
Therefore, it would have been obvious to a person of ordinary skill in the computer art to incorporate the Richardson teachings in the Kumar system. Skilled artisan would have been motivated to incorporate to include select indexes to the distribution system for distribution to the plurality of query nodes based on an update priority of the indexes taught by Richardson in the Kumar system in order to provide effective data access on wide area network and onsite search engine system can have indices to ensure users are getting the most updating information (See Richardson, para. [0049]). In addition, both of the references (Richardson and Kumar) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing queries using indexes.  This close relation between both of the references highly suggests an expectation of success. 
6.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable by Kumar (US 2010/0205160 A1) and in view of Richardson (US 20080104100 A1) and further in view of Sadovsky et al. ( US Patent 8489604 B1), hereinafter Sadovsky. 
As to claims 3, 10 and 17, Kumar discloses wherein the first indexing subsystem represents a [inverted] indexing system (See para. [0001] and para. [0017], the first indexing system is a full merged index is organized an in inverted index that is searchable for content within the monitored set of documents upon receiving a query from a user); and the mini-indexes associated with the full indexes are generated by a second indexing subsystem that is different than the first indexing subsystem (See para. [0013], para. [0014], [0043] and para. [0045] the dynamic index objects [DUI] are mini-indexes that reference to the full merged index, the map makes correlation between the modification, a set of associated identifiers and an absolute location within the set of documents, the dynamic index objects [DUI] are different type of indexes which include a relative position of the modification inside the document(s), the relative positons are translated into absolute location that correspond to entries of the overloading index and subsequently merged with an overloading index).
	Kumar does not explicitly disclose the indexing system is a map-reduced indexing system.
	However, Sadovsky discloses the indexing system is a map-reduced indexing system (See col 15, lines 65-67 and col 15, lines 1-5, the system performs a map reduce that associates any needed index selection values with each resource, the map reduce for generating the full resource can be split into multiple map reduces for different resources, the map reduce then merge the results from multiple map reduces).
Hence, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the Kumar s first indexing system to a map reduce indexing system, as taught by Sadovsky, in order reduce index maintenance that can be costly (See Sadovsky, col 1, lines 38-43).
7.	Claims 4-6, 11-13 and 18-20  are rejected under 35 U.S.C. 103(a) as being unpatentable by Kumar (US 2010/0205160 A1) in view of Richardson (US 20080104100 A1) and Sadovsky ( US Patent 8489604 B1) and further in view of Lawrence et al. (US 2005/0234848 A1), hereinafter Lawrence.

	As to claims 4, 11 and 18, Kumar discloses wherein the second indexing subsystem […] that monitors for and receives in near real-time event notifications […] (See para. [0002], para. [0042] and para. [0045], the network manager receives DUI objects in real-time (e.g. upon receiving an indication the modification event has occurred).
	Kumar does not explicitly disclose the event notifications being based on a priority ordering of events by application servers.
	However, Lawrence discloses wherein the second indexing subsystem representing a daemon-based indexing system that monitors for and receives in near real-time event notifications (See para. [0017] and para. [0021], the capture processor [software module or daemon] captures events and pass events to queue, the capture events can be real-time events which can be indexable, the search engine may determine whether to index an event based on the importance of the event), the event notifications being based on a priority ordering of events by application servers (See para. [0004], para. [0006], para. [0013], para. [0017], para. [0021] and para. [0023]- para. [0025], the system generates indexes to publish articles that have been added, modified or deleted  by using a capture processor, which monitors and captures events in real time or in the past, the events which are related to the articles that are captured by the capture processor are sent to an index queue, the queue uses the performance data to help determine how quickly to publish the events which are related to the articles or documents to search engine, the queue can be a multiple priority queue where higher priority events are severed before lower priority events, the real-time events can be given higher priority than historical events and indexable agents can be given higher priority than non-indexable real-time events).
	Hence, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the indexing subsystem’s system of Kumar to receive the event notifications based on a priority ordering of events by application servers, as taught by Lawrence, in order to reduce significant system resources when rebuilding an index and improve system performance (See Lawrence, para. [0004]).
	As to claims 5, 12 and 19, Kumar discloses publishing the updated indexing information to one or more publishing channels in the distribution system based on a normal priority document update ( See para. [0019], para. [0042], para. [0043], [0045], para. [0056], para.[0064], para. [0065] and Figures 2 and 4, the network crawler monitors the modification of a set of documents in a real-time fashion, e.g. the modification can be an adjustment to metadata underlying the content of document, the network crawler informs or sends notification to the publishing component upon detecting the modification, the publishing component receives notification and generates DUI objects which reference a map at a merged index at real-time upon the index-file manager becomes aware of the updated overloading index).
	Kumar does not explicitly disclose publishing the updated index information to the node servers based on a higher priority document update.
	However, Lawrence discloses publishing the updated indexing information to the nodes servers based on a higher priority document update (See para. [0025], the index queue uses performance data to help determine how quickly to provide the updated information to search engine based on priority basis, higher priority events are served before lower priority events, for example, real-time events are higher priority than historical events).
Hence, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the indexing subsystem’s system of Kumar to receive the event notifications based on a priority ordering of events by application servers, as taught by Lawrence, in order to reduce significant system resources when rebuilding an index and improve system performance (See Lawrence, para. [0004]).
As to claims 6, 13 and 20, Kumar discloses updating the indexing information associated with normal priority document updates associated with the full-indexes (See para. [0001], the full merged index can be merged less frequently [e.g. normal priority] since it is expensive and it consumes a large amount of computing resources) and high priority document updates associated with the mini-indexes at the plurality of query node servers (See para. [0045], para. [0050], merging the dynamic objects to the overloading index can be conducted in real-time or on demand or more frequently [higher priority] as instructed by the network manager and the primary agent(s));
receiving, over a network, a search query from a client machine; identifying search results based on the search query and the updated indexing information; and communicating the search results, over the network, to the client machine (See para. [0062] and para. [0063] and Figure 3, upon the updated overloading index, the set of documents within the scope of the updated overloading index may be efficiently searched for content utilizing the updated overloading index is associated with the merged index, when a user initiated online search via search engine, which is operably coupled to the updated overloading index and the merge index, will produce current search results that reflect the updated metadata). 
8.	Claims 7, 14 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable by Kumar (US 2010/0205160 A1) in view of Richardson (US 20080104100 A1) and Sadovsky ( US Patent 8489604 B1) and Lawrence (US 2005/0234848 A1) and further in view of Bernard (US 2008/0301087 A1) .
As to claims 7, 14 and 21, Kumar does not explicitly disclose processing the event notifications of the document updates in a message queue by indexing daemons and a daemon coordinator. 
Bernard discloses processing the event notifications of the document updates in a message queue by indexing daemons and a daemon coordinator (See para. [0017], para. [0022], para. [0026] and Figure 1B, the framework is configured to provide session factory which is a thread-safe environment to process event updates in a queue for an index update event notification, also see claim 1, scheduling an index update event coordinated by the session factory which is a thread-safe or daemon safe environment).
	Hence, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the indexing subsystem’s system of Kumar to include a daemon coordinator to coordinate the processing of the event notifications of the document updates in the message queue, as taught by Bernard, in order to optimize the update process of indexing since the operations can be performed via independent threads or daemons  which are processed concurrently and asynchronously (See Bernard, para. [0029]). 

9.	Claims 8 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable by Kumar (US 2010/0205160 A1)  in view of Richardson (US 20080104100 A1) and Sadovsky ( US Patent 8489604 B1) and Lawrence (US 2005/0234848 A1) and Bernard (US 2008/0301087 A1) and further in view of Dhuse (US 2013/0232152 A1).

	As to claims 8 and 15, Kumar in view of Bernard does not explicitly disclose receiving the event notifications of the document updates as re-ordered based on the priority ordering of events by the application servers.
	Dhuse discloses receiving the event notifications of the document updates as re-ordered based on the priority ordering of events by the application servers (See para. [0337] and para. [0340], the update module receives a set of data objects level index node from a set of dispersed storage units of the DSN and sorts a plurality of object index keys of the unsorted data object level index node in accordance with an ordering of attributes of the attribute category).
	 Hence, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the indexing subsystem’s system of Kumar to include receiving the event notifications of the document updates as re-ordered by the application servers, as taught by Dhuse, in order to update the data object level index node in accordance with a priority scheme (See Dhuse, para. [0349]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUK TING CHOI
Examiner
Art Unit 2153



/YUK TING CHOI/Primary Examiner, Art Unit 2153